Allowable Subject Matter
Claim 13 is allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest, alone or in combination,  a data reproduction device comprising: a receiver configured to receive video data from a data generation device, the video data being generated according to a High Efficiency Video Coding (HEVC) standard, video usability information (VUI) including a value selected from candidate values and particularly including “ the candidate values indicating respective opt-electrical transfer functions (OETFs), the OETFs including at least one OETF supporting a standard dynamic range (SDR) for the video data, and a supplemental enhancement information (SEI) including a high dynamic range (HDR) parameter; and a processor configured to widen a SDR to generate a HDR according to the HDR parameter to reproduce the video data, wherein the HDR parameter is a ratio of the HDR to the SDR ” as recited in claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844